DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Joseph Su on 3/30/21. 
The application has been amended as follows:
In the title:
WIDE-ANGLE IMAGING LENS HAVING LENSES OF -++-+ REFRACTIVE POWERS.

In the claims: 
1. (currently amended) A wide angle imaging lens, sequentially comprising a first lens element, a second lens element, an aperture, a third lens element, a fourth lens element and a fifth lens element from an object side to an image side along an optical axis, wherein each of the first lens element to the fifth lens element comprises an object-side surface facing the object side and allowing imaging rays to pass through and 
the first lens element having negative refractive power, and the object-side surface of the first lens element being a concave surface in the vicinity of the optical axis, and the image-side surface of the first lens element being a concave surface;
the second lens element having positive refractive power, and the object-side surface of the second lens element being a convex surface;
the third lens element having positive refractive power, the object-side surface of the third lens element being a convex surface, and the image-side surface of the third lens element being a convex surface;
the fourth lens element having negative refractive power, the object-side surface of the fourth lens element being a concave surface, and the image-side surface of the fourth lens element comprising a concave portion in the vicinity of the optical axis; and
the fifth lens element having positive refractive power, and the image-side surface of the fifth lens element being a convex surface,
wherein a field angle of the wide-angle imaging lens ranges from 130 degrees to 150 degrees.

5. (canceled).

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 3/24/21 is acknowledged.
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/10/21 is withdrawn. Claims 8-10, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1-4 and 6-10 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Kim (US 20040257671).

    PNG
    media_image1.png
    231
    564
    media_image1.png
    Greyscale

 
Kim teaches a wide angle imaging lens (Fig. 1, [84-], Tables 1-3), sequentially comprising a first lens element, a second lens element, an aperture, a third lens element, a fourth lens element and a fifth lens element (as seen in Fig. 1, r1-r11) from an object side to an image side along an optical axis, wherein each of the first lens element to the fifth lens element comprises an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing imaging rays to pass through, and the lens elements with refractive power are only the five lens elements;
the first lens element having negative refractive power (r1-r2), and the object-side surface of the first lens element being a concave surface in the vicinity of the optical axis, and the image-side surface of the first lens element being a concave surface;
the second lens element having positive refractive power (r3-r4), and the object-side surface of the second lens element being a convex surface;
the third lens element having positive refractive power (r6-r7), the object-side surface of the third lens element being a convex surface, and the image-side surface of the third lens element being a convex surface;
the fourth lens element having negative refractive power (r8-r9), the object-side surface of the fourth lens element being a concave surface, and the image-side surface 
the fifth lens element having positive refractive power (r10-r11), and the image-side surface of the fifth lens element being a convex surface.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a wide angle imaging lens including “a field angle of the wide-angle imaging lens ranges from 130 degrees to 150 degrees”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234